
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15

        Reimbursement Agreement (this "Agreement"), dated as of October 26,
2001, entered into between Edison Mission Energy, a Delaware corporation
("EME"), and Midwest Generation, LLC, a Delaware limited liability company
("Midwest").

        WHEREAS, Midwest is a wholly owned subsidiary of Edison Mission Midwest
Holdings Co. ("Holdings"), and is subject to the certain covenants set forth in
(A) the Credit Agreement, dated as of December 15, 1999 (as amended, modified or
supplemented and in effect from time to time and together with any refinancing
or replacement thereof, the "Holdings Credit Agreement"), among Holdings and
certain commercial lending institutions party thereto (the "Lenders") and The
Chase Manhattan Bank, as the Administrative Agent; (B) the Participation
Agreement, dated as of December 15, 1999 (as heretofore amended, modified and
supplemented, the "Participation Agreement (T1)") among Collins Holdings EME,
LLC ("Collins Holdings"), Wilmington Trust Company, as the Owner Trustee,
Collins Trust I, as the Owner Lessor, Collins Generation I, LLC, as Owner
Participant, Holdings, Midwest, Funding LLC, Bayerische Landesbank International
S.A. (the "Midwest LC Issuer"), Bayerische Landesbank Girozentrale ("RCE LC
Issuer") and the Holder Representative (as such term is defined therein);
(C) the Participation Agreement, dated as of December 15, 1999 (as heretofore
amended, modified and supplemented, the "Participation Agreement (T2)") among
Collins Holdings, Wilmington Trust Company, as the Owner Trustee, Collins Trust
II, as the Owner Lessor, Collins Generation II, LLC, as Owner Participant,
Holdings, Midwest, Funding LLC, the Midwest LC Issuer, the RCE LC Issuer and the
Holder Representative (as such term is defined therein); (D) the Participation
Agreement, dated as of December 15, 1999 (as heretofore amended, modified and
supplemented, the "Participation Agreement (T3)") among Collins Holdings,
Wilmington Trust Company, as the Owner Trustee, Collins Trust III, as the Owner
Lessor, Collins Generation III, LLC, as Owner Participant, Holdings, Midwest,
Funding LLC, the Midwest LC Issuer, the RCE LC Issuer and the Holder
Representative (as such term is defined therein); (E) the Participation
Agreement, dated as of December 15, 1999 (as heretofore amended, modified and
supplemented, the "Participation Agreement (T4)", together with Participation
Agreement (T1), Participation Agreement (T2) and Participation Agreement (T3),
"Collins Participation Agreements") among Collins Holdings, Wilmington Trust
Company, as the Owner Trustee, Collins Trust IV, as the Owner Lessor, Collins
Generation IV, LLC, as Owner Participant, Holdings, Midwest, Funding LLC, the
Midwest LC Issuer, the RCE LC Issuer and the Holder Representative (as such term
is defined therein); and (F) the Credit Agreement, dated as of May 9, 2000 (as
amended, modified or supplemented and in effect from time to time, the "CAPEX
Credit Agreement", together with the Holdings Credit Agreement and Collins
Participation Agreements (and related Operative Documents defined therein), the
"Holdings Credit Facilities") among Holdings, Societe Generale and Bayerische
Landesbank Girozentrale ("Capex Lenders", and together with the Lenders and
Lease Financing Parties under the Collins Participation Agreements, the
"Creditor Parties");

        WHEREAS, Midwest has also entered into a transaction pursuant to the
Participation Agreements (as defined below) whereby Midwest sold certain of its
generating assets to Powerton Trust I, Powerton Trust II, Joliet Trust I and
Joliet Trust II (the "Owner Lessors") and the Owner Lessors leased such
generating assets to Midwest;

        WHEREAS, Midwest loaned to Edison Mission Energy, a California
corporation and predecessor to EME ("EME California"), the proceeds of the sale
of the generating assets to the Owner Lessor (the "Intercompany Loan");

        WHEREAS, in connection with the transactions contemplated by the
Participation Agreements (as defined below), Holdings and Midwest requested the
Creditor Parties to approve, and the Credit Parties have approved, such sale and
lease-back of generating assets;

        WHEREAS, in consideration for the Creditor Parties' approval of the
transactions contemplated by the Participation Agreements and the Intercompany
Loan, EME California and Midwest entered

--------------------------------------------------------------------------------




into a Reimbursement Agreement, dated as of August 17, 2000 (the "Original
Reimbursement Agreement"); and

        WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
October 11, 2001, by and between EME California and EME, EME California merged
with and into EME (the "Merger"), with EME being the surviving corporation of
the Merger; and

        WHEREAS, this Agreement is being executed and delivered by the parties
to evidence the succession of EME to EME California and the assumption by EME of
the covenants, agreements, and obligations of EME California under the Operative
Documents; and

        WHEREAS, all things necessary to make this Agreement a valid agreement
according to its terms have been done.

        NOW, THEREFORE, for and in consideration for the Creditor Parties'
approval of the transactions contemplated by the Participation Agreements (as
defined below) and the Intercompany Loan, and mutual covenants herein contained,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby covenant and agree as follows:

        1.    Definitions.    Unless otherwise expressly provided herein,
capitalized terms used in this Agreement but not defined herein shall have
meanings given to such terms in Appendix A to each of the Participation
Agreements. The following terms, when used herein, shall have the following
meanings:

        "Combined Rent" means, collectively, Powerton Rent (T1), Powerton Rent
(T2), Joliet Rent (T1) and Joliet Rent (T2).

        "Joliet Lease Intercompany Note (T1)" means the EME Note (as defined in
the Joliet Lease Participation Agreement (T1)) dated the Closing Date (as
defined in the Joliet Lease Participation Agreement (T1)) evidencing the loan by
Midwest to EME of the proceeds of the Joliet Lease Transaction (T1).

        "Joliet Lease Intercompany Note (T2)" means the EME Note (as defined in
the Joliet Lease Participation Agreement (T2)) dated the Closing Date (as
defined in the Joliet Lease Participation Agreement (T2)) evidencing the loan by
Midwest to EME of the proceeds of the Joliet Lease Transaction (T2).

        "Joliet Lease Intercompany Notes" means, collectively, the Joliet Lease
Intercompany Note (T1) and the Joliet Intercompany Note (T2).

        "Joliet Lease Operative Documents" means, collectively, the Joliet Lease
Operative Documents (T1) and the Joliet Lease Operative Documents (T2).

        "Joliet Lease Operative Documents (T1)" means, collectively, the
Operative Documents as defined in the Joliet Lease Participation Agreement (T1).

        "Joliet Lease Operative Documents (T2)" means, collectively, the
Operative Documents as defined in the Joliet Lease Participation Agreement (T2).

        "Joliet Lease Participation Agreement (T1)" means the Participation
Agreement (T1) dated as of August 17, 2000 by and among Midwest, EME, Joliet
Trust I, Wilmington Trust Company, Joliet Generation I, the Lease Indenture
Trustee named therein and the Pass Through Trustees named therein.

        "Joliet Lease Participation Agreement (T2)" means the Participation
Agreement (T2) dated as of August 17, 2000 by and among Midwest, EME, Joliet
Trust II, Wilmington Trust Company, Joliet

2

--------------------------------------------------------------------------------




Generation II, the Lease Indenture Trustee named therein and the Pass Through
Trustees named therein.

        "Joliet Lease Participation Agreements" means, collectively, the Joliet
Lease Participation Agreement (T1) and the Joliet Lease Participation Agreement
(T2).

        "Joliet Rent (T1)" means Rent as defined in the Joliet Lease
Participation Agreement (T1).

        "Joliet Rent (T2)" means Rent as defined in the Joliet Lease
Participation Agreement (T2).

        "Joliet Subordination Agreement (T1)" means the Subordination Agreement
dated as of August 17, 2000 between Joliet Trust I, the Owner Participant (as
defined in the Joliet Participation Agreement (T1)), the Lease Indenture Trustee
(as defined in the Joliet Participation Agreement (T1)) and the Holdings
Collateral Agent.

        "Joliet Subordination Agreement (T2)" means the Subordination Agreement
dated as of August 17, 2000 between Joliet Trust II, the Owner Participant (as
defined in the Joliet Participation Agreement (T2)), the Lease Indenture Trustee
(as defined in the Joliet Participation Agreement (T2)) and the Holdings
Collateral Agent.

        "Joliet Trust I" means Joliet Trust I, a Delaware business trust.

        "Joliet Trust II" means Joliet Trust II, a Delaware business trust.

        "Lease Financing Parties" shall mean, as the context shall require, all
or any of the parties to Powerton/Joliet Lease Operative Documents, including
the Wilmington Trust Company and excluding ComEd and the Holdings Collateral
Agent.

        "Participation Agreements" means, collectively, the Powerton Lease
Participation Agreements and the Joliet Lease Participation Agreements (as
amended, modified or supplemented and in effect from time to time).

        "Powerton Lease Intercompany Note (T1)" means the EME Note (as defined
in the Powerton Lease Participation Agreement (T1)) dated the Closing Date (as
defined in the Powerton Lease Participation Agreement (T1)) evidencing the loan
by Midwest to EME of the proceeds of the Powerton Lease Transaction (T1).

        "Powerton Lease Intercompany Note (T2)" means the EME Note (as defined
in the Powerton Lease Participation Agreement (T2)) dated the Closing Date (as
defined in the Powerton Lease Participation Agreement (T2)) evidencing the loan
by Midwest to EME of the proceeds of the Powerton Lease Transaction (T2).

        "Powerton Lease Intercompany Notes" means, collectively, the Powerton
Lease Intercompany Note (T1) and the Powerton Lease Intercompany Note (T2).

        "Powerton Lease Operative Documents" means, collectively, the Powerton
Lease Operative Documents (T1) and the Powerton Lease Operative Documents (T2).

        "Powerton Lease Operative Documents (T1)" means, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T1).

        "Powerton Lease Operative Documents (T2)" means, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T2).

        "Powerton Lease Participation Agreement (T1)" means the Participation
Agreement (T1) dated as of August 17, 2000 by and among Midwest, EME, Powerton
Trust I, Wilmington Trust Company, Powerton Generation I, the Lease Indenture
Trustee named therein and the Pass Through Trustees named therein.

3

--------------------------------------------------------------------------------




        "Powerton Lease Participation Agreement (T2)" means the Participation
Agreement (T2) dated as of August 17, 2000 by and among Midwest, EME, Powerton
Trust II, Wilmington Trust Company, Powerton Generation II, the Lease Indenture
Trustee named therein and the Pass Through Trustees named therein.

        "Powerton Lease Participation Agreements" means, collectively, the
Powerton Lease Participation Agreement (T1) and the Powerton Lease Participation
Agreement (T2).

        "Powerton Rent (T1)" means Rent as defined in the Powerton Lease
Participation Agreement (T1).

        "Powerton Rent (T2)" means Rent as defined in the Powerton Lease
Participation Agreement (T2).

        "Powerton Subordination Agreement (T1)" means the Subordination
Agreement dated as of August 17, 2000 between Powerton Trust I, the Owner
Participant (as defined in the Powerton Participation Agreement (T1)), the Lease
Indenture Trustee (as defined in the Powerton Participation Agreement (T1)) and
the Holdings Collateral Agent.

        "Powerton Subordination Agreement (T2)" means the Subordination
Agreement dated as of August 17, 2000 between Powerton Trust II, the Owner
Participant (as defined in the Powerton Participation Agreement (T2)), the Lease
Indenture Trustee (as defined in the Powerton Participation Agreement (T2)) and
the Holdings Collateral Agent.

        "Powerton Trust I" means Powerton Trust I, a Delaware business trust.

        "Powerton Trust II" means Powerton Trust II, a Delaware business trust.

        "Powerton/Joliet Lease Intercompany Notes" means, collectively, the
Powerton Lease Intercompany Notes and the Joliet Lease Intercompany Notes.

        "Powerton/Joliet Lease Operative Documents" means, collectively, the
Powerton Lease Operative Documents and the Joliet Lease Operative Documents.

        "Powerton/Joliet Lease Participation Agreements" means, collectively,
the Powerton Lease Participation Agreement (T1), Powerton Lease Participation
Agreement (T2), Joliet Lease Participation Agreement (T1) and Joliet Lease
Participation Agreement (T2).

        "Powerton/Joliet Subordination Agreements" means, collectively, the
Powerton Subordination Agreement (T1), the Powerton Subordination Agreement
(T2), the Joliet Subordination Agreement (T1) and the Joliet Subordination
Agreement (T2).

        2.    Obligation to Reimburse Midwest.    

        (a)   Within 5 Business Days after the last day of each Fiscal Quarter,
EME shall pay to Midwest an amount equal to the excess of (i) Combined Rent and
all amounts paid by Midwest under or in respect of the Powerton/Joliet Lease
Operative Documents (including, without limitation, payments made by Midwest to
the Lease Financing Parties in violation of the Powerton/Joliet Subordination
Agreements or Section 18.19 of each of the Participation Agreements) during such
Fiscal Quarter over (ii) Free Cashflow for such Fiscal Quarter calculated as of
such date (without deduction for Combined Leveraged Lease Liabilities paid by
Midwest during such period); provided, that Base Free Cashflow for such Fiscal
Quarter shall be zero in the event that any of the conditions to Restricted
Payments set forth in the Holdings Credit Facilities (or the correlative
conditions set forth in any credit facility that refinances or replaces any
Holdings Credit Facility) have not been satisfied as of such date.

        (b)   Without limiting the effect of Section 259 of the Delaware General
Corporation Law, EME hereby assumes and agrees to be bound by all covenants,
agreements and obligations of EME California under the Operative Documents,
including, without limitation, the Original Reimbursement Agreement, in each
case as though EME were the EME originally named therein.

4

--------------------------------------------------------------------------------






        3.    Obligation Absolute.    EME's obligation under this Agreement
shall be absolute and unconditional and shall not be subject to any defense or
be affected by any right of setoff, counterclaim or recoupment which EME may now
or hereafter have against Midwest or any other person for any reason whatsoever.

        4.    Notices.    All notices, requests and other communications
provided for herein (including, without limitation, any modifications of, or
waivers under, this Agreement) shall be given or made in writing (including,
without limitation, by telecopy) delivered to the intended recipient at the
"Address for Notices" specified below its name on the signature pages hereof,
or, as to any party, at such other address as shall be designated by such party
in a notice to each other party. Except as otherwise provided in this Agreement,
all such communications shall be deemed to have been duly given (a) when
received by certified mail or by an international courier, such as Federal
Express, by such Person, at said address of such Person or (b) when transmitted
by facsimile to the number specified below and the receipt confirmed
telephonically by recipient, provided that such facsimile is promptly followed
by a copy of such notice delivered to such Person by postage-prepaid certified
mail, or by an international courier, such as Federal Express.

        5.    Waivers; Etc.    The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by EME and
Midwest. Any such amendment or waiver shall be binding upon EME and Midwest.

        6.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of each of EME
and Midwest.

        7.    Counterparts; Integration; Effectiveness.    This Agreement may be
executed in any number of counterparts, all of which when taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, written or oral,
relating to the subject matter hereof.

        8.    Severability.    If any provision hereof is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by
applicable law, (a) the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

        9.    Headings.    Headings appearing herein are used solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

        10.    WAIVER OF JURY TRIAL.    EACH OF EME AND MIDWEST HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        11.    NO THIRD PARTY BENEFICIARIES.    THE AGREEMENTS OF THE PARTIES
HERETO ARE SOLELY FOR THE BENEFIT OF MIDWEST (AND EACH PERSON WHO CLAIMS THROUGH
MIDWEST), AND NO PERSON (OTHER THAN THE PARTIES HERETO AND THEIR SUCCESSORS AND
ASSIGNS PERMITTED HEREUNDER) SHALL HAVE ANY RIGHTS HEREUNDER.

        12.    Governing Law; Submission to Jurisdiction.    This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. EME hereby submits to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its

5

--------------------------------------------------------------------------------




Appellate Division) and of any other appellate court in the State of New York
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. EME hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have cause this Agreement to be duly
executed and delivered as of the day and year above written.

    EDISON MISSION ENERGY
 
 
By:
/s/  KEVIN M. SMITH      

--------------------------------------------------------------------------------

Name: Kevin M. Smith
Title: Senior Vice President
 
 
Address for Notices:
 
 
18101 Von Karman Avenue
Suite 1700
Irvine, CA 92616
Attention: General Counsel
Telecopier No.: (949) 752-1420

--------------------------------------------------------------------------------



    MIDWEST GENERATION, LLC
 
 
By:
/s/  DEBORAH L. KELLER      

--------------------------------------------------------------------------------

Name: Deborah L. Keller
Title: Vice President
 
 
Address for Notices:
 
 
One Financial Place
440 South LaSalle Street, Suite 3500
Chicago, Illinois 60605
Attn: President
Telecopier No.: (312) 583-6111
 
 
with a copy to:
 
 
Edison Mission Midwest Holdings Co.
18101 Von Karman Avenue
Suite 1700
Irvine, CA 92616
Attention: General Counsel
Telecopier No.: (949) 752-1420

--------------------------------------------------------------------------------





QuickLinks


Reimbursement Agreement
